PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
3United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/816,114
Filing Date: 17 Nov 2017
Appellant(s): Piispanene et al.



__________________
Roland E. Long, Jr. (Reg. No. 41,949)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Arguments Concerning the First Ground of Rejection, starting at the top of page 8 of Appeal Brief Filed on 01/14/2021
	Appellant concludes that the Examiner has failed to present a prima facie case of obviousness for the following reasons:
Reason I
	On page 10 of Appeal Brief, staring at line 3, Appellant argues the Examiner “falls short of showing that one of skill would be motivated to modify the Sundstrom device so that ‘a cross-sectional shaped of the at least one electric conductor is substantially rectangular’ as recited in claim 1.” 
To support this position, on pages 9-10 of Appeal Brief, Appellant states that even though the examiner states “It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rectangular conductor as taught by Pokharna to the inductive device of Sundstrom to provide the required winding turns to meet design requirements, such as inductance (para. [0029]),” the Examiner has not given any reason that would motivate one of the skill to use a flat conductor since the flat conductor would likely be more expensive and difficult to assembly. Appellant further submits that the Examiner has merely shown it’s known that flat conductors are available and may have 
 	As an initial matter, “winding” and “coil” are interchangeable, “wire” and “conductor” have the same meaning, and “inductor device” is equivalent to “toroidal coil” in this response, depending on the choice words of the references. 
In response to the argument, the Examiner points out that paragraph [0029] of Pokharna discloses a flat conductor with a rectangular cross section can provide more turns for a given length than round conductor that has same cross-sectional area.
Paragraph [0029] of Pokharna discloses, inter alia, as below:
    PNG
    media_image2.png
    358
    415
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    720
    545
    media_image3.png
    Greyscale

A person with ordinary skill in the art would know that the inductance of an inductor depends on the number of turns of the conductor. Therefore, there is a motivation for a person with ordinary skill in the art to use the flat conductor as taught by Pokharna in place of the round wire of Sundstrom to provide more turns to provide the required inductance to meet design requirements without increasing the magnetic core length. As admitted by Appellant, the examiner clearly stated, “It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rectangular conductor as taught by Pokharna to the inductive device of Sundstrom to provide the required winding turns to meet design requirements, such as inductance (para. [0029])” in the Office Action mailed on 08/24/2020. Accordingly, the Examiner clearly has shown that a person with ordinary skill in the art would be motivated to modify the Sundstrom device so that ‘a cross-sectional shaped of the at least one electric conductor is substantially rectangular’ as recited in claim 1.”

	On page 16 of Appeal Brief, lines 4-9, Appellant argues that the Examiner falls short of showing that one of skill would be motivated to modify the Sundstrom device that “an electrically insulating outer lining of the electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element” as recited in claim 1. 
To support this argument, on pages 11-15 of Appeal Brief, Appellant asserts that Pokharna does not teach rectangular cross-section of the flat conductor to allow enhanced direct contact with the wall of the cylindrical cavity of the cooling element. Appellant states that Pokharna does not disclose that heat transfer from an electric conductor of the transformer 100 to a wall of the housing 130 can be improved by using a rectangular cross-sectional shaped of the electric conductor and a circular cross-sectional shaped of a cavity of the housing containing the toroidal winding. Appellant submits that the windings of Pokharna are so far apart from walls of the housing of the transformer that the rectangular cross-sectional shape of the electric conductor cannot improve heat transfer from the electric conductor to the housing. 

    PNG
    media_image4.png
    314
    445
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    245
    537
    media_image5.png
    Greyscale

Accordingly, Appellant concludes that the combination of Sundstrom and Pokharna would suggest the need to for the windings be spaced apart from the wall of the cooling element, and the combination does not teach “an electrically insulating outer lining of the electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element” as claimed.
Appellant also alleges that the Examiner has not offered the toroid coil holder 12 in Fernandez is a cooling element, and there is no teaching of direct contact or thermodynamic advantages of direct contact in Fernandez. Appellant states that even though Fernandez teaches “The toroid containment space conforms to be external dimensions of the toroid coil 10 in order to provide a close fit of the coil in the housing for stability of the coil within the holder and to minimize the external dimension of the holder,” the Examiner has not shown any teaching of electrically insulating outer lining of the electrical conductor being in a direct 
FIGs. 1-6 of Fernandez are shown below.

    PNG
    media_image6.png
    333
    518
    media_image6.png
    Greyscale

The Examiner responds as follows:
While both Sundstrom and Pokharna may disclose a gap between the inductor device and the outer wall of housing, the gap is not the main invention in both references. Neither Sundstrom nor Pokharna discloses that the gap between the inductor device and the outer wall of the housing is required for its intended purpose. The gaps just exist in both inventions. Even if there is no gap between the inductor device and the outer wall of the housing, the potting material could still be disposed between turns of the coil conductor, inner periphery of the magnetic core, and on the inductor device and doing so would provide transfer of heat generated by the inductor device. Therefore, it’s not necessary to have the gap between the inductor device and the outer wall of the housing in both Sundstrom and Pokharna.


    PNG
    media_image7.png
    315
    431
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    776
    728
    media_image8.png
    Greyscale

close fit of the coil in the housing for stability of the coil within the holder and to minimize the external dimensions of the holder.” 

    PNG
    media_image9.png
    377
    581
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    417
    518
    media_image10.png
    Greyscale




Reason III
(a) In lines 10-11 of page 16 of Appeal Brief, Appellant argues that Fernandez teaches away from Sundstrom and Pokharna. On page 25, at starting line 3, Appellant states that the teaching of Fernandez is incompatible with the inductive devices of Sundstrom and Pokharna because the Fernandez’s “direct contact” teaching does not achieve the objectives satisfied by 
In defending this point, from page 16 to 18 of Appeal Brief, Appellant alleges that a skilled person would not apply the “close fit” teaching, as described above, of Fernandez on the inductive device of Sundstrom because the skilled person wants to encapsulate the toroidal inductor of Sundstrom with the potting material to fill the gap between the inductor 12 and the potting cup 14 with the potting material 16 in all sides of the toroidal inductor of Sundstrom to enable the potting material to minimize the effects of shocks and vibration of the toroidal inductor and to enable the potting material to prevent intrusion of environmental contaminants, such as moisture or corrosive agents (Sundstrom, paragraph [0023]). Appellant asserts that Pokharna similarly teaches the potting material (not shown) is applied or poured to cover the transformer located within the housing 130 to provide additional isolation of the high voltage signals associated with the transformer secondary windings from other low voltage component within the housing (Pokharna, para. [0035]). Thus, Appellant submits that Fernandez’s direct contact of the coil with the walls of the containment, as interpreted by the Examiner, is incompatible with the inductive devices of Sundstrom and or Pokharna, and a skilled person would not act against the objectives to minimize effects of shocks and vibration, prevent intrusion of contaminants, isolation of high voltage signal, by applying such interpretation of the teaching of Fernandez on the inductive devices of Sundstrom and or Pokharna. Accordingly, Appellant concludes that because of the incompatibility described above, a skilled person would not have arrived at the subject matter of the independent claim of the present application in light of the cited prior art. 
In response, Appellant is reminded that a reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id.
Fernandez does not disclose that the toroid coil 10 will not work for its intended purpose if potting material were disposed or poured in the containment space of the holder 12. Also, Fernandez does not criticize, discredit, or otherwise discourages the use of potting material around the toroid coil 10 of the holder 12. Similarly, in either Sundstrom or Pokharna, there is no disclosure stating that making a direct mechanical contact between the inductor device and the wall of the housing (the claimed “cooling element) would make the inductive device inoperable for its intended purpose. Furthermore, neither Sundstrom nor Pokharna criticizes, discredits, nor otherwise discourages the inductor device to be directly in mechanical contact with the wall of the housing. 
The Examiner does not suggest that the potting materials in Sundstrom and or Pokharna would be removed when combining with the “close fit” teaching of Fernandez. As stated earlier, the proposed combination is to replace the gap between the inductor device and the wall of the housing of Sundstrom and or Pokharna with the “close fit” (or “direct mechanical contact” as claimed) between the toroidal coil 10 and the wall 36 of the holder 12 of Fernandez. As stated, the potting material could still be disposed between turns of the coil conductor, inner periphery of the magnetic core, and on the inductor device, and even between the outer periphery of the magnetic core 16 and the outer wall 36 of the holder 12, as there is still a small gap between the outer wall 36 and the magnetic core 16, as seen in FIG. 1 of Fernandez, while the winding wire 18 is “close fit” with the outer wall 36 of the holder 12. For clarification, the toroidal coil 10 comprises both toroid-shaped core 16 and winding wire 18 thereon (col. 4, lines 10-18).

    PNG
    media_image11.png
    505
    627
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    162
    457
    media_image12.png
    Greyscale

This proposed combination would still provide the objectives stated by Sundstrom,  Pokharna, and Fernandez: to prevent intrusion of environmental contaminants, such as moisture or corrosive agents (Sundstrom, paragraph [0023]), to provide additional isolation of the high voltage signals associated with the transformer secondary windings from other low voltage component within the housing (Pokharna, para. [0035]), and provide stability of the coil within the holder and to minimize the external dimensions of the holder (Hernandez, col. 4, lines 56-60). Therefore, Fernandez is clearly compatible to Sundstrom and Pokharna. Accordingly, Fernandez does not teach away from Sundstrom and Pokharna.
(b) Appellant argues that the potting material between the inductor device and the wall of the housing in Sundstrom and Pokharna, and the “close fit” between the toroidal coil 10 and the 
Similarly, Appellant asserts that Pokharna teaches potting materials in paragraphs [0035], [0023], [0066], and method claim 28, as in pages 23-25 of the Appeal Brief. Appellant states that all these passages indicates the potting material is a necessary component in Pokharna, and none of these disclosure suggests the use of potting material is optional. 
Therefore, Appellant concludes that a skilled person in the art would not apply the “containment space conforms to the external dimensions of the toroid coil 10 in order to provide a close fit of the coil in the housing for stability of the coil within the holder and to minimize the external dimensions of the holder” teaching of Fernandez on the inductive device of Sundstrom and or Pokharna because the skilled person understands that potting material is part of the Sundstrom and or Pokharna device and serves a number of functions. 
In response, the Examiner reiterates that none of these passages in Sundstrom and or Pokharna criticizes, discredits, or otherwise discourages direct mechanical contact between inductor device and the wall of the housing thereof. For that matter, none of the disclosure in Sundstrom and or Pokharna teaches that the only way the inductor device in Sundstrom and or Pokharna would not work for its intended purpose is the potting material is present in the housing. So in that regard, the potting material in Sundstrom and Pokharna is a preferred way for heat transfer and the desired protection as stated earlier. 

So in short, Sundstrom teaches every limitations of the present claim 1 except a cross-sectional shape of the electric conductor is substantially rectangular, and wherein an electrically insulating outer lining of the electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element.
Pokharna teaches an inductive device (e.g. FIGs. 1, 4, and 5), wherein the cross-sectional shape of the electric conductor 20 is substantially rectangular (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rectangular conductor as taught by Pokharna to the inductive device of Sundstrom to provide the required winding turns to meet design requirements, such as inductance (para. [0029]).
Fernandez teaches an inductive device (e.g. FIG. 1), wherein an electrically insulating outer lining of the electric conductor 18 has a direct mechanical contact with the wall 36 of the cylindrical cavity of the cooling element 12 (col. 4, lines 13-18, and lines 56-60). It would have 
Therefore, the Examiner has clearly presented a prima facie case of obviousness regarding the limitations of the present claim 1. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        

/Karl Tamai/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.